Citation Nr: 0611523	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 40 
percent for a post-operative discectomy at L3-L4 and L5-
S1. 

2.	Entitlement to an initial evaluation in excess of 40 
percent for polyradiculopathy of the right lower 
extremity, associated with a postoperative discectomy at 
L3-L4 and L5-S1.

3.	Entitlement to an initial evaluation in excess of 30 
percent for a mood disorder, associated with a 
postoperative discectomy at L3-L4 and L5-S1.

4.	Entitlement to an effective date prior to December 11, 
2002, for the grant of service connection for a 
postoperative discectomy at L3-L4 and L5-S1.

5.	Entitlement to an effective date prior to December 11, 
2002, for the grant of service connection for 
polyradiculopathy of the right lower extremity.

6.	Entitlement to an effective date prior to October 28, 
2003, for the grant of service connection for a mood 
disorder. 

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1974, followed by Reserve service which included periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 RO decision which granted 
service connection for a postoperative discectomy at L3-L4 
and L5-S1 and rated such 10 percent disabling as of December 
11, 2002.  The veteran also appeals a December 2003 RO 
decision which granted service connection for polyneuropathy 
of the right lower extremity and rated such as 40 percent 
disabling as of December 11, 2002, and which granted service 
connection for a mood disorder and rated such 30 percent 
disabling as of October 28, 2003.  In addition, the RO 
granted the veteran an increased rating from 10 to 40 percent 
for a postoperative discectomy at L3-L4, L5-S1 as of December 
11, 2002.  The veteran appeals for the assignment of higher 
initial evaluations and earlier effective dates for the 
aforementioned disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a separate decision, the Board determined that its own 
decision, issued in January 1986, which denied service 
connection for a back disbability, was clearly and 
unmistakably erroneous.  Adjudication of the veteran's 
pending claims, as listed on the cover page of this decision, 
must be deferred pending the RO's implementation of the 
Board's decision and its assignment of an effective date for 
service connection for a postoperative discectomy at L3-L4 
and L5-S1 as all such matters are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they are 
so closely tied together that a final decision cannot be 
rendered unless both issues have been considered).

In addition, further evidentiary development must be 
completed on remand to include obtaining outstanding 
treatment records relating to the veteran's low back, 
polyradiulopathy of the right lower extremity, and a mood 
disorder.  In this regard, it is noted that the veteran has 
indicated that he received recent emergency treatment at a VA 
emergency room and at St. Vincent's Carmel Hospital for his 
service-connected back disability. In addition, the veteran 
has indicated that he receives private treatment for his back 
from Dr. V.   All related outstanding treatment records 
should be obtained.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should adjudicate the claim that the rating 
decision dated March 22, 1948 which severed the grant of 
service connection for psychoneurosis was based on clear and 
unmistakable error (CUE). If the determination is adverse to 
the veteran then he should be provided with his appellant 
rights and given an opportunity to appeal. Thereafter, if the 
veteran then perfects his appeal on this issue it should be 
returned to the Board for appellate consideration.

2. Following its determination on the CUE claim, the RO 
should take appropriate action to address the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for psychoneurosis, to 
potentially include readjudicating this claim with due 
consideration of any additional evidence received since the 
time of the most recent SSOC issued for this claim in 
November 2003. If any determination remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case and be afforded a 
reasonable opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


